         Case 3:20-cr-00431-MO          Document 3     Filed 09/21/20      Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION


UNITED STATES OF AMERICA                           3:20-cr-00431-MO_______

              v.                                   INFORMATION

NICHOLAS JOSEPH BANTISTA                           18 U.S.C. § 111(a)(1)

              Defendant.


                     THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                                (Assault on a Federal Officer)
                                   (18 U.S.C. § 111(a)(1))

       On or about September 18, 2020, in the District of Oregon, defendant NICHOLAS

JOSEPH BANTISTA did forcibly assault Adult Victim 1 (AV1), a person designated as a

federal officer under 18 U.S.C. § 1114, while AV1 was engaged in, and on account of the

performance of AV1’s official duties;

       In violation of Title 18, United States Code, Section 111(a)(1), a Class A misdemeanor.


Dated: September 21, 2020                          Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Natalie K. Wight
                                                   NATALIE K. WIGHT, OSB #035576
                                                   Assistant United States Attorney




Misdemeanor Information                                                                   Page 1
